Exhibit 99.10 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) CASE NO. 2-05-BK-17104-RTB ) THREE-FIVE SYSTEMS, INC. ) BUSINESS AND INDUSTRY ) MONTHLY OPERATING REPORT ) ) MONTH OF January-06 ) ) DATE PETITION FILED: 08-Sep-05 Debtor ) ) TAX PAYER ID NO. : 86-0654102 Nature of Debtor's Business:TFS provides specialized electronics manufacturing service to original equipment manufacturers. DATE DISCLOSURE STATEMENT FILED 1/6/2006 DATE PLAN OF REORGANIZATION FILED 1/6/2006 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE. RESPONSIBLEPARTY: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOF RESPONSIBLE PARTY TITLE Carl H. Young, III 2/15/2006 PRINTED NAMEOF RESPONSIBLE PARTY DATE PREPARER: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOFPREPARER TITLE Carl H. Young, III 2/15/2006 PRINTED NAME OF PREPARER DATE PERSON TO CONTACT REGARDING THIS REPORT: Carl H. Young, III PHONE NUMBER: 480-607-2628 ADDRESS: 7702 E Doubletree Ranch Rd. Suite 300 Scottsdale AZ 85258 FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE CURRENT MONTHS Case Number: 2-05-BK-17104-RTB RECEIPTS AND DISBURSEMENTS BANK ACCOUNTS SVB Operating B of A DIP B of A DIP Payroll Tax Total # Checking Money Market # # Balance at Beginning of Period 32,722.08 250,635.97 4,753,852.73 5,037,210.78 RECEIPTS Cash Sales Accounts Receivable 314,965.59 314,965.59 Interest Income 6,048.06 6,048.06 Loans and Advances Sale of Assets Transfers from Other DIP Accounts 232,722.08 232,722.08 Other(attach list) 13,283.89 13,283.89 TOTAL RECEIPTS 560,971.56 6,048.06 567,019.62 DISBURSEMENTS Business - Ordinary Operations 223,355.55 223,355.55 Capital Improvements Pre-Petition Debt Transfers to Other DIP Accounts 32,722.08 200,000.00 232,722.08 Other(attach list) 859.65 859.65 Reorganization Expenses: Attorney Fees Accountant Fees Other Professional Fees 143,005.38 143,005.38 U. S. Trustee Quarterly Fee Court Costs TOTAL DISBURSEMENTS 33,581.73 366,360.93 200,000.00 599,942.66 Balance at End of Month (See Note Below) (859.65) 445,246.60 4,559,900.79 5,004,287.74 *Information provided above should reconcile with balance sheet and income statement amounts DISBURSEMENTS FOR CALCULATING QUARTERLY FEES: Total Disbursements From Above 599,942.66 Less: Transfers to Other DIP Accounts 232,722.08 Plus: Estate Disbursements Made by Outside Sources (payments from escrow; 2-party check; etc.) Total Disbursements for Calculating Quarterly Fees 367,220.58 Balance at End of month excludes the following:Petty Cash and Miscellaneous cash of $1,473.73. Page 2 THREE-FIVE SYSTEMS, INC. YTD1/31/2006 TFS Corp 1/31/06 Income Statement (Totals may not add due to rounding.) Net Sales 0 Total Cost of Sales 0 Gross Margin 0 Total Admin 568,667 Total SG&A 568,667 Loss (Gain) on Sale of Assets 3,000 Total Operating Expenses 571,667 Operating Income/(Loss) (571,667 ) Interest Income 17,206 Interest & Other Inc/(Exp) 17,206 Profit/(Loss) Before Tax (554,461 ) Income Taxes 0 Net Income/(Loss) (554,461 ) THREE-FIVE SYSTEMS, INC. YTD1/31/2006 ASSETS TFS Corp 1/31/06 CASH AND CASH EQUIVALENT 5,005,761 ACCOUNTS RECEIVABLE PRE 1,477,482 ACCOUNTS RECEIVABLE POST 217,949 INTERCO RECEIVABLE-TFS DI 1,997,189 INTERCO RECEIVABLE-REDMOND 13,073,059 INTERCO - TFS EMS POST FILING 39,125 ASSETS HELD FOR SALE 1,465 OTHER CURRENT ASSETS 1,566,441 TOTAL CURRENT ASSETS 23,378,471 PLANT, PROPERTY & EQUIPMENT 217,899 ACCUMULATED DEPRECIATION (217,899 ) NET FIXED ASSETS 0 OTHER ASSETS 2,160,520 INVESTMENT TFS DI 100 TOTAL ASSETS 25,539,091 Balance Sheet (Unaudited)Totals may not add due to rounding. LIABILITIES & EQUITY ACCOUNTS PAYABLE PRE 3,860,469 ACCOUNTS PAYABLE POST 846,125 OTHER ACCRUED LIABILITIES PRE 858,601 OTHER ACCRUED LIABILITIES POST 413,111 TOTAL CURRENT LIABILITIES 5,978,305 TOTAL LONG-TERM LIABILITIES 0 TOTAL LIABILITIES 5,978,305 STOCKHOLDER'S EQUITY: COMMON STOCK OUTSTANDING 219,958 TREASURY STOCK (1,170,526 ) ADDITIONAL PAID-IN CAPITAL 201,071,985 RETAINED EARNINGS-CURRENT (554,461 ) RETAINED EARNINGS-PRIOR (180,006,170 ) TOTAL STOCKHOLDER'S EQUITY 19,560,786 TOTAL LIABILITIES & EQUITY 25,539,091 Case Number: 2-05-17104-RTB STATUS OF ASSETS *Information provided on this page should reconcile with balance sheet amounts ACOUNTS RECEIVABLE TOTAL 0-30 Days 31-60 Days 60+ Days Total Accounts Receivable 1,695,431.35 9,257.88 1,686,173.47 Less Amount Considered Uncollectible 0.00 0.00 Net Accounts Receivable 1,695,431.35 0.00 9,257.88 1,686,173.47 DUE FROM INSIDER Schedule Amount N/A Plus: Amount Loaned Since Filing Date Less: Amount Collected Since Filing Date Less: Amount Considered Uncollectible Net Due From Insiders INVENTORY Beginning Inventory N/A Plus:Purchases Less:Cost of Goods Sold Ending Inventory Date Last Inventory was taken: N/A FIXED ASSETS SCHEDULE AMOUNT ADDITIONS DELETIONS CURRENTAMOUNT Real Property Buildings Accumulated Depreciation Net Buildings Equipment 217,899.00 217,899.00 Accumulated Depreciation (217,899.00) (217,899.00) Net Equipment 0.00 0.00 0.00 0.00 Autos/Vehicles Accumulated Depreciation Net Autos/Vehicles Provide a description of fixed assets added or deleted during the reporting period; include the date of Court order: NONE Case Number: 2-05-BK-17104-RTB STATUS OF LIABILITIES AND SENSITIVE PAYMENTS *Information provided on this page should reconcile with balance sheet and disbursement detail amounts POST-PETITION LIABILITIES TOTAL 0-30 Days 31-60 Days 61-90 Days 91+ Days Accounts Payable - Excluding Professional 15,552 23,236 0 (11,849) 4,165 Taxes Payable 0 Notes Payable 0 Professional Fees Payable 830,573 607,401 172,549 47,164 3,460 Secured Debt 0 Other Accrued - Post Petition 413,111 413,111 Total Post-Petition Liabilities 1,259,236 1,043,747 172,549 35,315 7,625 *DEBTOR MUST ATTACH AN AGED ACCOUNTS PAYABLE LISTING PAYMENTS TO INSIDERS AND PROFESSIONALS Insiders Name Reason for Payment Amount Paid this Month Total Paid to Date SEE ATTACHED Payroll and Expense Reimbursement 39,368.08 217,176.72 Total Payments to Insiders Professionals Name Date of Court Order Authorizing Payment Amount Aproved Amount Paid this Month Total Paid to Date SEE ATTACHED 10/26/2005 143,005.38 1,106,107.65 Total Payments to Professionals Page 6 Case Number:2-05-BK-17104-RTB CASE STATUS QUESTIONAIRE YES NO 1.Have any funds been disbursed from any accounts otherthan a Debtor-in-Possession account? X 2.Are any post-petition receivables (accounts, notes or loans) due from related parties? X 3.Are any wages past due? X 4.Are any U. S. Trustee quarterly fees delinquent? X Provide a detailed explaination of any "YES" answers to the above questions:(attach additional sheets if needed) 1.We continued to use the accounts previously established. We set up a Debtor-in-Possession account with Bank of America in October and are working to transition all activity to this account. 2.TFS EMS Payroll is paid out of corporate. Payroll advances are normally repaid on a monthly basis. Current number of employees: 4 INSURANCE Carrier & Policy Number Type of Policy Period Covered Payment Amount & Frequency See attached. What steps have been taken to remedy the problems which brought on the chapter 11 filing? Plan of reorganization filed January 6, 2006. Identify any matters that are delaying the filing of a plan of reorganization: None. Page 7 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL January 2006 Type Num Date Name Further Description Paid Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check WIRE 01/12/2006 BAKERMCKEN Professional (3,034.51) B of A Checking Pay Post Bill Pmt -Check WIRE 01/13/2006 FIDELITYNY 401K employee contributions (1,433.53) B of A Checking Pay Post Bill Pmt -Check WIRE 01/20/2006 SWINDON Transfer to subsidiary (3,000.00) B of A Checking Pay Post Bill Pmt -Check WIRE 01/26/2006 BAKERMCKEN Professional (2,410.91) B of A Checking Pay Post Bill Pmt -Check WIRE 01/30/2006 BRIDGE Professional (137,559.96) B of A Checking Pay Post Bill Pmt -Check 1126 01/11/2006 ACCOUNTEMPS (182.00) B of A Checking Pay Post Bill Pmt -Check 1127 01/11/2006 IRON (9,009.54) B of A Checking Pay Post Bill Pmt -Check 1128 01/11/2006 JOBBROKERS (1,386.00) B of A Checking Pay Post Bill Pmt -Check 1129 01/11/2006 RENA (258.40) B of A Checking Pay Post Bill Pmt -Check 1130 01/11/2006 RHOADS Replacement Payroll Check (3,092.67) B of A Checking Pay Post Bill Pmt -Check 1131 01/11/2006 RYANRAPP (125.00) B of A Checking Pay Post Bill Pmt -Check 1132 01/20/2006 ACCOUNTEMPS (896.00) B of A Checking Pay Post Bill Pmt -Check 1133 01/20/2006 AFLAC (172.10) B of A Checking Pay Post Bill Pmt -Check 1134 01/20/2006 BRILLIAN Building Services at old building (15,107.69) B of A Checking Pay Post Bill Pmt -Check 1135 01/20/2006 JOBBROKERS (714.00) B of A Checking Pay Post Bill Pmt -Check 1136 01/20/2006 LARSONALLEN (328.00) B of A Checking Pay Post Bill Pmt -Check 1137 01/20/2006 MAILWISE (4,158.00) B of A Checking Pay Post Check - Void 1089 01/20/2006 MCMANIMIE lost check- originally written 12/2/05 219.10 B of A Checking Pay Post Bill Pmt -Check 1138 01/20/2006 MCMANIMIE expense reimbursement (286.93) B of A Checking Pay Post Bill Pmt -Check 1139 01/20/2006 QWEST 0.00 B of A Checking Pay Post Bill Pmt -Check 1140 01/20/2006 QWESTKY (426.36) B of A Checking Pay Post Bill Pmt -Check 1141 01/20/2006 RENA (54.40) B of A Checking Pay Post Bill Pmt -Check 1142 01/20/2006 RYANRAPP 0.00 B of A Checking Pay Post Bill Pmt -Check 1143 01/20/2006 STEVENS (59.00) B of A Checking Pay Post Bill Pmt -Check 1144 01/20/2006 QWEST (2,416.25) B of A Checking Pay Post Bill Pmt -Check 1145 01/20/2006 RYANRAPP (565.71) B of A Checking Pay Post Bill Pmt -Check 1146 01/26/2006 ACCOUNTEMPS (1,050.00) B of A Checking Pay Post Bill Pmt -Check 1147 01/26/2006 ASCOM (193.43) B of A Checking Pay Post Bill Pmt -Check 1148 01/26/2006 BENTOVIM (2,000.00) B of A Checking Pay Post Bill Pmt -Check 1149 01/26/2006 BLUE CROSS Medical Claims paid December 2005 (45,174.30) B of A Checking Pay Post Bill Pmt -Check 1150 01/26/2006 CHAVOUSTIE Board of Director Fees Oct05-Jan06 (2,000.00) B of A Checking Pay Post Bill Pmt -Check 1151 01/26/2006 FENNEMORE (240.90) B of A Checking Pay Post Bill Pmt -Check 1152 01/26/2006 GOLDMAN Board of Director Fees Oct05-Jan06 (2,500.00) B of A Checking Pay Post Bill Pmt -Check 1153 01/26/2006 HIRVELA Board of Director Fees Oct05-Jan06 (2,500.00) B of A Checking Pay Post Bill Pmt -Check 1154 01/26/2006 HQGLOBAL (9,191.63) B of A Checking Pay Post Bill Pmt -Check 1155 01/26/2006 JTANNER Consulting for sale of subsidiaries (10,000.00) B of A Checking Pay Post Bill Pmt -Check 1156 01/26/2006 MALMBERG Board of Director Fees Oct05-Jan06 (2,000.00) B of A Checking Pay Post Bill Pmt -Check 1157 01/26/2006 MCMANIMIE expense reimbursement (52.64) B of A Checking Pay Post Bill Pmt -Check 1158 01/26/2006 RENA (231.20) B of A Checking Pay Post Bill Pmt -Check 1159 01/26/2006 SALTICH expense reimbursement (42.78) B of A Checking Pay Post Bill Pmt -Check 1160 01/26/2006 SILVESTRI Board of Director Fees Oct05-Jan06 (2,500.00) B of A Checking Pay Post Bill Pmt -Check 1161 01/26/2006 WERNER Board of Director Fees Oct05-Jan06 (2,000.00) B of A Checking Pay Post Bill Pmt -Check 1162 01/26/2006 AZSECSTATE (3.00) B of A Checking Pay Post Bill Pmt -Check 1163 01/31/2006 ACCOUNTEMPS (952.00) B of A Checking Pay Post Bill Pmt -Check 1164 01/31/2006 FED X (228.86) B of A Checking Pay Post Bill Pmt -Check 1165 01/31/2006 FEDX-PA (501.93) B of A Checking Pay Post Bill Pmt -Check 1166 01/31/2006 HARTFORD (3,003.97) B of A Checking Pay Post Bill Pmt -Check 1167 01/31/2006 JOBBROKERS (682.50) B of A Checking Pay Post Bill Pmt -Check 1168 01/31/2006 LINEARNET (6,000.00) B of A Checking Pay Post Bill Pmt -Check 1169 01/31/2006 QWESTKY (3,473.12) B of A Checking Pay Post Bill Pmt -Check 1170 01/31/2006 RENA (34.00) B of A Checking Pay Post NONAUTO FSA FUNDING 01/31/2006 FSA FUNDING (1,704.51) B of A Checking Pay Post NONAUTO BANK CHARGES 01/31/2006 BANK CHARGES (2,667.92) B of A Checking Pay Post NONAUTO PAYROLL 01/10/2006 PAYROLL (36,980.67) B of A Checking Pay Post NONAUTO PAYROLL 01/24/2006 PAYROLL (29,183.57) B of A Checking Pay Post NONAUTO TFSEMSPOST 01/11/2006 SUBSIDIARY FUNDING (4,429.14) B of A Checking Pay Post NONAUTO TFSEMSPOST 01/25/2006 SUBSIDIARY FUNDING (8,381.00) B of A Checking Pay Post Total Post Payments (366,360.93) B of A Checking Total Payments (366,360.93) B of A Checking Deposit DEPOSIT 01/12/2006 BANK DEPOSIT LarsonAllen Cobra Payments 10,798.53 B of A Checking Rcpt Post Deposit DEPOSIT 01/23/2006 BANK DEPOSIT Refund checks 154.66 B of A Checking Rcpt Post Deposit DEPOSIT 01/25/2006 BANK DEPOSIT Transfer from SVB Account 32,722.08 B of A Checking Rcpt Post Deposit DEPOSIT 01/30/2006 BANK DEPOSIT Transfer from BofA Money Market Account 200,000.00 B of A Checking Rcpt Post Deposit DEPOSIT 01/31/2006 BANK DEPOSIT Lightstat Note Pymt and Centennial Leasing Refund 2,330.70 B of A Checking Rcpt Post General Journal INTERCOAR 01/31/2006 SUBSIDIARY FUNDING Payment in transit from subsidiary 314,965.59 B of A Checking Rcpt Post Total Receipts 560,971.56 B of A Checking Net Actitivity 194,610.63 B of A Checking Beginning Balance 250,635.97 B of A Checking Calculated Ending Balance 445,246.60 B of A Checking Ending Cash - Bank of America Checking 445,246.60 Ending Cash - Bank of America Money Market 4,559,900.79 Ending Cash - SVB (859.65) Petty Cash 620.31 Merrill Lynch 0.79 Cash - SVB CD (Interest) 852.63 Total Cash Per Balance Sheet 5,005,761.47 January 2006 Cash Payments to Insiders Three-Five Systems, Inc. Type Num Date Name Further Description Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check 1150 01/26/2006 CHAVOUSTIE Board of Director Fees Oct05-Jan06 (2,000.00) B of A Checking Pay Post Bill Pmt -Check 1152 01/26/2006 GOLDMAN Board of Director Fees Oct05-Jan06 (2,500.00) B of A Checking Pay Post Bill Pmt -Check 1153 01/26/2006 HIRVELA Board of Director Fees Oct05-Jan06 (2,500.00) B of A Checking Pay Post Bill Pmt -Check 1156 01/26/2006 MALMBERG Board of Director Fees Oct05-Jan06 (2,000.00) B of A Checking Pay Post Bill Pmt -Check 1159 01/26/2006 SALTICH expense reimbursement (42.78) B of A Checking Pay Post Bill Pmt -Check 1160 01/26/2006 SILVESTRI Board of Director Fees Oct05-Jan06 (2,500.00) B of A Checking Pay Post Bill Pmt -Check 1161 01/26/2006 WERNER Board of Director Fees Oct05-Jan06 (2,000.00) B of A Checking Pay Post Payroll Payroll 01/12/2006 Jack Saltich Payroll (12,977.13) Payroll Payroll 01/26/2006 Jack Saltich Payroll (12,848.17) (39,368.08) Dec-05 (52,158.18) Nov-05 (44,835.62) Oct-05 (53,875.91) Sep-05 (26,938.93) TOTAL TO DATE (217,176.72) January 2006 Cash Payments to Professionals Three-Five Systems, Inc. Type Num Date Name Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check WIRE 01/12/2006 BAKERMCKEN Professional (3,034.51) B of A Checking Pay Post Bill Pmt -Check WIRE 01/26/2006 BAKERMCKEN Professional (2,410.91) B of A Checking Pay Post Bill Pmt -Check WIRE 01/30/2006 BRIDGE Professional (137,559.96) B of A Checking Pay Post Total (143,005.38) Dec-05 (724,190.95) Nov-05 (238,911.32) Oct-05 0.00 Sep-05 0.00 TOTAL TO DATE (1,106,107.65) THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL January 2006 Type Num Date Name Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check WIRE 01/25/2006 SVBBOFA Transfer to BofA DIP Checking (32,722.08) SVB Pay Post NonAuto Bank Charges 01/31/2006 Bank Charges (859.65) SVB Pay Post Net Actitivity (33,581.73) SVB Beginning Balance 32,722.08 SVB Calculated Ending Balance (859.65) SVB Balance per Cash Log (859.65) SVB Difference 0.00 SVB THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL January 2006 Type Num Date Name Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check 101 01/30/2006 THREE FIVE (200,000.00) B of A MM Pay Post Total Post Payments (200,000.00) Interest Interest Earned 01/31/2006 6,048.06 B of A MM Rcpt Post Total Receipts 6,048.06 Net Actitivity (193,951.94) B of A MM Beginning Balance 4,753,852.73 B of A MM Calculated Ending Balanace 4,559,900.79 B of A MM Balance per Cash Log 4,559,900.79 B of A MM Difference 0.00 B of A MM Three-Five Systems, Inc. January 2006 Case Number:2-05-BK-17104-RTB Insurance coverages Name & Address & Zip of Description Period Covered Payment Amount Other Parties & Frequency all subject to audit St. Paul Travelers Casualty Domestic Commercial Package Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Crime Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy 406CH3941 St. Paul, MN 55102 St. Paul Travelers Casualty Fiduciary Liability Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy 583CM0452 St. Paul, MN 55102 St. Paul Travelers Casualty International Package Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Ocean Marine Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy OC06100183 St. Paul, MN 55102 St. Paul Travelers Casualty Worker's Compensation Insurance 6/12/05-6/12/06 paid in full 385 Washington Street Policy WVA8900499 St. Paul, MN 55102 Executive Liability Underwriters Directors' and Officers' Insurance 10/27/04-10/26/06 paid in full One Constitution Plaza, 16th Floor Policy ELU087305-04 Harford, CT 06103 Carolina Casualty Insurance Employment Practices Insurance 5/1/05-5/1/06 paid in full 8381 Dix Ellis Trail Policy 46523491 Jacksonville, FL 32256
